                                                                                United States District Court
                                                                                  Southern District of Texas

                                                                                     ENTERED
                                                                                    March 01, 2019
                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF TEXAS                              David J. Bradley, Clerk

                        CORPUS CHRISTI DIVISION

RYAN HITCHINS,                                §
                                              §
         Plaintiff,                           §
VS.                                           §   CIVIL NO. 2:18-CV-95
                                              §
CHRISTOPHER J GALE, et al,                    §
                                              §
         Defendants.                          §

                                         ORDER

       The Court has received Defendants’ Motion to Dismiss, Dkt. No. 12; the
Magistrate Judge’s Memorandum and Recommendation (“M&R”) to dismiss case,
Dkt. No. 24; and Plaintiff’s Objections to the M&R, Dkt. Nos. 28, 30.1
       After independently reviewing the filings, the record, and applicable law, the
Court ADOPTS the M&R, Dkt. No. 24. Accordingly, the Court GRANTS
Defendants’ Motion to Dismiss, Dkt. No. 12, pursuant to Federal Rule of Civil
Procedure 12(b)(1) for lack of subject matter jurisdiction, and DENIES Defendants’
request for monetary sanctions, Dkt. No. 18.
       This case is therefore DISMISSED WITHOUT PREJUDICE. The Court
DIRECTS the Clerk of the Court to close the case.


       SIGNED this 1st day of March, 2019.


                                              ___________________________________
                                              Hilda Tagle
                                              Senior United States District Judge




1The Court finds no difference between Plaintiff’s Objections docketed as #28 and Plaintiff’s
Objections docketed as #30. The Court will therefore treat them as the same objections.


1/1
